DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2021 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itakura (US. Patent App. Pub. No. 2018/0089523).
As per claim 1, as shown in Fig. 1, Itakura teaches an image processing apparatus comprising: 
one or more memories storing instructions (numerals 102, 103, 104, ¶ [39]); and 
one or more processors (CPU 101, ¶ [40]) executing the instructions to: 
obtain an image representing an object, which is extracted from a captured image (¶ [34]);
obtain information for specifying an area whose extraction accuracy of the object is lower than a threshold value in the captured image (¶ [60], i.e. obtaining the degree of coincidence, which is used to determine extraction accuracy, is lower than the threshold value in the reference (captured) image); 
perform specific processing for an object included in the area which is specified based on the obtained information (it is not clear what scope of “specific processing” is, thus it is given broadest reasonable interpretation, i.e. step 311 of Fig. 3, ¶ [59], correcting the pixel of the converted reference image (base reference image) corresponding to the base viewpoint number”); and 
generate three-dimensional shape data of the object based on the obtained image representing the object for which the specific processing has been performed (Fig. 17, ¶ [135]).  
Claim 10, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale.
Claim 11, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Itakura (US. Patent App. Pub. No. 2018/0089523) in view of Takeda et al. (US. Patent App. Pub. No. 2019/0327475, “Takeda” hereinafter).
As per claim 2, Itakura does not expressly teach wherein the one or more processors further execute the instructions to: derive information for specifying a low-resolution area whose resolution is higher than a predetermined threshold value in the captured image as the information for specifying an area whose extraction accuracy of the object is lower than a threshold value based on parameters. However, Itakura does teach the information for specifying an area whose extraction accuracy of the object is lower than a threshold value based on three-dimensional shape data of a background representing a three-dimensional space of an image capturing environment (see ¶ [60]).
Takeda teaches a very similar method of extracting object from a captured image (¶ [18]), wherein the method further comprises derive information for specifying a low-resolution area whose resolution is higher than a predetermined threshold value in the captured image as the information for specifying an area whose extraction accuracy of the object is lower than a threshold value based on parameters (expectation parameter, see ¶ [41], and Fig. 4A-4B, ¶ [86]).
(It is noted the claim language is at best understood by the examiner as it is unclear what is the specific claimed limitations, for example, the scope of the claimed various thresholds, parameters, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Takeda and incorporate into the method as taught by Itakura addressed above, the advantage of which is to reduce errors during image processing and to extract the object-of-interest with more accuracy (¶ [44]).
As per claim 3, the combined teachings of Itakura and Takeda also include wherein the one or more processors execute the instructions to: perform expansion processing for the object included in the low-resolution area as the specific processing (see Takeda, ¶ [43-44], i.e. upscaling second foreground mask of the object-of-interest). Thus, claim 3 would have been obvious over the combined references for the reason above.
As per claim 4, as addressed above in claim 3, the combined Itakura-Takeda impliedly teaches wherein the one or more processors execute the instructions to: replace a portion corresponding to the low-resolution area with an image presenting an object as the specific processing (i.e. replacing the low (coarse) resolution region with upscaled foreground region).  Thus, claim 4 would have been obvious over the combined references for the reason above.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Itakura (US. Patent App. Pub. No. 2018/0089523) in view of Sugio et al. (US. Patent App. Pub. No. 2019/0311526, “Sugio”, hereinafter).
As per claim 5, Itakura fails to explicitly teach wherein the one or more processors further execute the instructions to: derive information for specifying a low-reliability field whose reliability is lower than a predetermined threshold value in the captured image as the information for specifying an area whose extraction accuracy of an object is lower than a threshold value based on parameters, three-dimensional shape data of a background representing a three-dimensional space of an image capturing environment, and reliability information that is set in accordance with an accuracy with which the object is extracted from the captured image.  However, Itakura does teach the information for specifying an area whose extraction accuracy of the object is lower than a threshold value based on three-dimensional shape data of a background representing a three-dimensional space of an image capturing environment (see ¶ [60]).
(Again, as with claim 2, since the claim language does not specify the scopes of the limitations, multiple “threshold” values, “parameters”, it is interpreted as best understood by the examiner).
Sugio teaches a method of extracting foreground image similar to that of Itakura as shown in Fig. 7 and its disclosure, wherein the method further comprises : derive information for specifying a low-reliability field whose reliability is lower than a predetermined threshold value in the captured image as the information for specifying an area whose extraction accuracy of an object is lower than a threshold value based on parameters, three-dimensional shape data of a background representing a three-dimensional space of an image capturing environment, and reliability information that is set in accordance with an accuracy with which the object is extracted from the captured image (see ¶ [122-124], and [142]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method as taught by Sugio to the method as taught by Itakura as addressed above, the advantage is that the amount of distributed data can be reduced.
As per claim 6, the combined teachings of Itakura and Sugio also includes wherein the one or more processors execute the instructions to: perform expansion processing for the object included in the low-reliability field as the specific processing (broadly interpreted as increasing feature point as described in ¶ [123] of Sugio since the claim does not specify what expansion processing is).  Thus, claim 6 would have been obvious over the combined references for the reason above.
As per claim 7, as addressed in claim 6, the combined Itakura-Sugio impliedly teaches wherein the one or more processors execute the instructions to: perform expansion processing, as the specific processing, for the object included in the low-reliability field with an expansion ratio determined in accordance with a degree of reliability of the low-reliability field (Sugio, ¶ [123],  “The larger the number of feature points, the higher the reliability of the calibrated camera”) in which the object is included (Sugio, ¶ [202]). Thus, claim 7 would have been obvious over the combined references for the reason above.
As per claim 8, as also addressed in claim 6, the combined Itakura-Sugio also impliedly teaches wherein - 33 -10206060US01 the one or more processors execute the instructions to: replace a portion corresponding to the low-reliability field with an image representing an object as the specific processing (i.e. by increasing the feature points taught by Sugio). Thus, claim 8 would have been obvious over the combined references for the reason above.
As per claim 9, the combined Itakura-Sugio does also impliedly teach wherein the reliability information is information that is derived based on at least one piece of information, such as that luminance is relatively low, that a color or luminance is similar to that of a background (see Sugio, ¶ [142], “…if imaging device 121 close to the virtual viewpoint position is being calibrated or the camera parameter has low reliability, renderer 142 may preferentially acquire color information from the video of imaging device 121 other than imaging device 121 close to the virtual viewpoint position”), and that an influence of noise being appended is relatively large, and which indicates reliability that is set in accordance with a degree of extraction accuracy of the object.  Thus, claim 8 would have been obvious over the combined references for the reason above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611